                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 1 of 17 Page ID #:1247




                                                                1 EVERETT DOREY LLP
                                                                  Seymour B. Everett, III, SBN 223441
                                                                2   severett@everettdorey.com
                                                                  Samantha E. Dorey, SBN 281006
                                                                3   sdorey@everettdorey.com
                                                                  Christopher D. Lee, SBN 280738
                                                                4   clee@everettdorey.com
                                                                  18300 Von Karman Avenue, Suite 900
                                                                5 Irvine, California 92612
                                                                  Phone: 949-771-9233
                                                                6 Fax: 949-377-3110
                                                                7 JONES & MAYER
                                                                  Kimberly Hall Barlow, Esq., SBN 149902
                                                                8  khb@jones-mayer.com
                                                                  Bruce A Lindsay, Esq., SBN 102794
                                                                9 bal@jones-mayer.com
                                                                  Monica Choi Arredondo, Esq. SBN 215847
                                                               10 mca@jones-mayer.com
                                                                  3777 North Harbor Boulevard
                                                               11 Fullerton, CA 92835
                                                                  Telephone: (714) 446-1400
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Facsimile: (714) 446-1448
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Attorneys for Defendant
                                Attorneys at Law




                                                                  CITY OF COSTA MESA
                                                               14
                                                               15                               UNITED STATES DISTRICT COURT
                                                               16             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                               17
                                                               18 THE OHIO HOUSE LLC,                              Case No. 8:19-cv-01710 JVS (PJWx)
                                                                                                                   Hon. James V. Selna
                                                               19                      Plaintiff,
                                                                                                                   JOINT RULE 26(f) REPORT
                                                               20              vs.
                                                                                                                   Date: September 28, 2020
                                                               21 CITY OF COSTA MESA,                              Time: 10:00 a.m.
                                                               22                      Defendant.
                                                               23
                                                               24              Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure ("FRCP"),
                                                               25 Local Rule 26, and the Order Setting Rule 26(f) Scheduling Conference, Plaintiff
                                                               26 The Ohio House LLC ("Plaintiff") and Defendant City of Costa Mesa (the "City")
                                                               27 (collectively, the "Parties") submit the following Joint Rule 26(f) Report (this "Joint
                                                               28 Report").
                                                                    4834-0902-2924.1
                                                                                                              -1-          8:19-cv-01710 JVS (PJWx)
                                                                                                    JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 2 of 17 Page ID #:1248




                                                                1              a.      Synopsis:
                                                                2              Plaintiff: Plaintiff Ohio House has operated the Wilson Street group home in
                                                                3 one of defendant City of Costa Mesa’s multifamily zoning district since 2012.
                                                                4 Starting in 2013, the City enacted a series of zoning ordinances for the purpose and
                                                                5 with the effect of excluding and removing group homes for disabled persons from
                                                                6 the City’s residential districts. In 2015, the City enacted Ordinance 15-11 and 15-13
                                                                7 imposing conditions for the continued operation of existing group homes in Costa
                                                                8 Mesa’s multifamily zoning districts. (The City subsequently amended those
                                                                9 ordinances in 2017 and 2018 and proposed further amendments in 2020 in response
                                                               10 to this Court’s denial of the City’s last motion to dismiss [ECF 42].) The City
                                                               11 enforced Ordinances 15-11 and 15-13 against Ohio House, which applied for a
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 conditional use permit pursuant to those ordinances and also requested a reasonable
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 accommodation to be excused from the 650-foot separation requirement. The City
                                Attorneys at Law




                                                               14 denied the CUP and refused the reasonable accommodation, decisions it affirmed on
                                                               15 appeals to the City Council. Once those appeals were exhausted, the City cited and
                                                               16 fined Ohio House in 2019 for “operation of a sober living/group home facility
                                                               17 without City approval.” In 2020, the City sued Ohio House in superior court case
                                                               18 30-2020-01146835-CU-OR-CJC claiming that Ohio House is a public nuisance
                                                               19 because “defendants [Ohio House] are continuing to operate a sober living home in
                                                               20 violation of plaintiff's [City’s] zoning codes.” Ohio Housed sued the City in this
                                                               21 action in 2019 claiming that the City injured Ohio House by engaging in a pattern or
                                                               22 practice of discrimination in violation of the Fair Housing Act (FHA), Fair
                                                               23 Employment and Housing Act (FEHA), and State Planning and Zoning Law
                                                               24 (Section 65008).
                                                               25              The City: This lawsuit is the seventh bite at the apple by the same Plaintiffs'
                                                               26 counsel to challenge the City's zoning ordinances 14-13, 15-11, 15-13, 17-05, and
                                                               27 17-06 (the "Ordinances"), which regulate boardinghouses in the City, with special,
                                                               28 beneficial exemptions for boardinghouses that qualify as group homes for persons
                                                                    4834-0902-2924.1
                                                                                                              -2-          8:19-cv-01710 JVS (PJWx)
                                                                                                    JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 3 of 17 Page ID #:1249




                                                                1 with disabilities. The City's Ordinances create reasonable and generally-applicable
                                                                2 zoning requirements for the legitimate, nondiscriminatory interests of the City for its
                                                                3 residential districts, while adhering to anti-discrimination laws and actually
                                                                4 benefitting individuals with disabilities by providing them a more than equal
                                                                5 opportunity to reside in the City.
                                                                6              All of Plaintiffs' Claims fail as a matter of law and they lack any evidentiary
                                                                7 support. Plaintiff lacks standing to make its Claims, its Government Code § 65008
                                                                8 Claim is barred by the statute of limitations, Plaintiff failed to mitigate any damages,
                                                                9 if any, Plaintiff failed to exhaust its administrative remedies, Plaintiff's FEHA Claim
                                                               10 is barred by the failure to submit a claim under the Governmental Claims Act, and
                                                               11 Plaintiff is barred from making Claims due to its unclean hands.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12              b.        Legal Issues:
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              Plaintiff:
                                Attorneys at Law




                                                               14                      • Whether the City injured Ohio House by implementing, administering
                                                               15                        or enforcing its zoning regulations in a discriminatory manner in
                                                               16                        violation of Section 65008;
                                                               17                      • Whether the City injured Ohio House in violation of the FHA, FEHA,
                                                               18                        or Section 65008 under a disparate treatment theory based on
                                                               19                        circumstantial evidence;
                                                               20                      • Whether the City injured Ohio House in violation of the FHA, FEHA,
                                                               21                        or Section 65008 under a disparate treatment theory based on direct
                                                               22                        evidence, including the City’s facially discriminatory regulations,
                                                               23                        procedures, criteria and practices or statements of discriminatory
                                                               24                        purpose;
                                                               25                      • Whether the City injured Ohio House in violation of the FHA, FEHA,
                                                               26                        or Section 65008 under a disparate impact theory, including segregative
                                                               27                        effect;
                                                               28                      • Whether the City injured Ohio House in violation of the FHA or FEHA
                                                                    4834-0902-2924.1
                                                                                                                   -3-          8:19-cv-01710 JVS (PJWx)
                                                                                                         JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 4 of 17 Page ID #:1250




                                                                1                         under a discriminatory statement theory;
                                                                2                      • Whether the City injured Ohio House in violation of the FHA or FEHA
                                                                3                         under a reasonable accommodation theory;
                                                                4                      • Whether the City injured Ohio House in violation of the FHA or FEHA
                                                                5                         under a pattern or practice of discrimination theory;
                                                                6                      • Whether the City’s alleged affirmative defenses are valid, supported, or
                                                                7                         actual defenses to Ohio House’s claims;
                                                                8                      • Whether the City may invoke any affirmative defense it agreed to
                                                                9                         dismiss without prejudice pursuant to LR 7-3;
                                                               10                      • Whether the City may invoke fundamental alteration as a defense to
                                                               11                         Ohio House's reasonable accommodation claim having failed to plead
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                         that affirmative defense;
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                      • Whether the City may invoke benefit or safety of disabled persons as a
                                Attorneys at Law




                                                               14                         defense to Ohio House's disparate treatment (direct evidence) claims
                                                               15                         having failed to plead that affirmative defense;
                                                               16                      • Whether the City may invoke advice of counsel as a defense to Ohio
                                                               17                         House’s disparate treatment claims having failed to plead that
                                                               18                         affirmative defense;
                                                               19                      • Whether the City may assert that its regulations advanced a
                                                               20                         nondiscriminatory purpose and invoke privileges to bar deposing or
                                                               21                         calling as witnesses at trial City officials who enacted regulations or
                                                               22                         applied them;
                                                               23                      • Whether Ohio House is entitled to damages as a result of the City’s
                                                               24                         violations of the FHA and FEHA;
                                                               25                      • Whether Ohio House is entitled to equitable relief declaring and
                                                               26                         enjoining the City’s application and enforcement of unlawful zoning
                                                               27                         regulations and practices against Ohio House pursuant to the FHA, 42
                                                               28                         U.S.C. § 3615, and FEHA, Govt. § 12955.6, and enjoining enforcement
                                                                    4834-0902-2924.1
                                                                                                                    -4-          8:19-cv-01710 JVS (PJWx)
                                                                                                          JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 5 of 17 Page ID #:1251




                                                                1                         of those regulations against Ohio House pursuant to FHA, 42 U.S.C. §
                                                                2                         3615, FEHA, Govt. § 12955.6, and Section 65008; and,
                                                                3                      • Whether Ohio House is entitled to equitable relief declaring as
                                                                4                         unlawful the City’s zoning ordinances regulating group homes,
                                                                5                         including Ohio House, pursuant to the FHA, 42 U.S.C. § 3615, and
                                                                6                         FEHA, Govt. § 12955.6, and enjoining enforcement of those
                                                                7                         ordinances pursuant to FHA, 42 U.S.C. § 3615, FEHA, Govt. §
                                                                8                         12955.6, and Section 65008.
                                                                9              The City: Whether Plaintiff can prove 1) disability qualification, 2) that the
                                                               10 Ordinances and Municipal Code are facially discriminatory, 3) that Plaintiff was
                                                               11 subject to disparate treatment, 4) that there has been a disparate impact from the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Ordinances and Municipal Code, 5) that Plaintiff was entitled to an accommodation,
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 or 6) that the City's legitimate governmental interests do not preclude the Claims.
                                Attorneys at Law




                                                               14 Also, whether the City can prove its Affirmative Defenses.
                                                               15              c.         Damages:
                                                               16              Plaintiff: Ohio House seek monetary relief in the form of compensatory
                                                               17 damages as authorized under FHA, 42 U.S.C. § 3613(c) and FEHA, Govt. Code §
                                                               18 12 989.2. The amount of these damages will be determined by the jury. Silver
                                                               19 Sage Partners, Ltd. v. City of Desert Hot Springs, 251 F.3d 814, 820 n. 6 (9th Cir.
                                                               20 2001). The method of calculating those damages consists of costs incurred by Ohio
                                                               21 House in attempting to comply with the City’s unlawful regulation and in
                                                               22 counteracting and responding to the City’s discriminatory misconduct, including
                                                               23 fees for services, fines and fees paid to the City, and staff time diverted from the
                                                               24 operation of Ohio House. Pacific Shores Properties, LLC v. City of Newport Beach,
                                                               25 730 F. 3d 1142, 1166-70 (9th Cir. 2013).
                                                               26              The City: The City denies that Plaintiff suffered any damages and further
                                                               27 contends that Plaintiff's alleged damages, if any, are unsupported by evidence and
                                                               28 not legally recoverable. The City is not at this time seeking damages in this case,
                                                                    4834-0902-2924.1
                                                                                                                  -5-          8:19-cv-01710 JVS (PJWx)
                                                                                                        JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 6 of 17 Page ID #:1252




                                                                1 but will seek the recovery of its costs and expenses as allowed by law, and will seek
                                                                2 the recovery of its attorney's fees pursuant to 42 U.S.C. §§ 1988, 3613(c)(2), and
                                                                3 12205, and/or California Government Code § 12989.2, as calculated using the
                                                                4 "lodestar" method.
                                                                5        d.      Insurance:
                                                                6        Plaintiff: Not applicable.
                                                                7        The City: The City is permissibly self-insured under California Government
                                                                8 Code § 990 et seq. The City's self-insured retainer is up to $2,000,000. It has
                                                                9 excess insurance coverage from $2,000,000 to $10,000,000. It also has optional
                                                               10 excess insurance available above $10,000,000.
                                                               11        e.      Motions:
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12        Plaintiff: Ohio House does not anticipate moving to change venue. It
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 reserves the right to move to amended its complaint adding parties and claims based
                                Attorneys at Law




                                                               14 on the City’s responses to Ohio House’s first round of written discovery.
                                                               15        The City: The City does not intend to move to add parties or claims or
                                                               16 transfer venue. The City may move to amend its Answer depending on the results
                                                               17 of discovery obtained regarding the City's Affirmative Defenses.
                                                               18        f.      Discovery and Experts:
                                                               19        The Parties agree to exchange Initial Disclosures under Rule 26(a) on or
                                                               20 before September 4, 2020, within three weeks of their August 14, 2020, Rule 26(f)
                                                               21 conference.1
                                                               22
                                                               23
                                                                    Plaintiff: Plaintiff Ohio House failed to meet this deadline because its attorneys’
                                                                    1

                                                               24 office closed between Tuesday, August 18 and Saturday, September 5, pursuant to
                                                                  an evacuation order issued by the San Mateo Sheriff’s Department and CalFire due
                                                               25
                                                                  to the CZU Lighting Complex wildfire. Ohio House served its initial disclosure on
                                                               26 September 14, 2020.
                                                               27 The City: The City does not waive any argument that Plaintiff's Initial Disclosures
                                                                  were untimely in violation of the Federal Rules of Civil Procedure, warranting
                                                               28 evidentiary exclusions regarding matters therein.
                                                                  4834-0902-2924.1
                                                                                                           -6-              8:19-cv-01710 JVS (PJWx)
                                                                                             JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 7 of 17 Page ID #:1253




                                                                1              The Parties do not propose to conduct discovery in phases or otherwise limit
                                                                2 discovery. The City has served its first set of interrogatories and first request for the
                                                                3 production of documents.
                                                                4              The Parties agree to extend the limit on the number of interrogatories from 25
                                                                5 to 75, and extend the limit on the number of depositions from 10 to 20, excluding
                                                                6 expert depositions. The Parties may move this Court for further extensions.
                                                                7              The Parties agree that the expert discovery cut-off should coincide with the
                                                                8 fact discovery cut-off, that initial expert disclosures should be made by 120 days
                                                                9 prior to the discovery cut-off, and that rebuttal expert disclosures should be made by
                                                               10 60 days prior to the discovery cut-off.
                                                               11              The Parties agree that all documents will be produced in electronic form, as
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 bates-stamped PDF files and/or native files. ESI in MS Excel, QuickBooks, or other
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 similar programs will also be produced in native format such that they retain their
                                Attorneys at Law




                                                               14 functionality, where feasible and not overly burdensome, costly, or oppressive. ESI
                                                               15 generated using a proprietary program, such as QuickBooks, PermitsPlus,
                                                               16 SmartSheets, will be converted to native MS files, such as Excel, so that the ESI
                                                               17 may be accessed by each side, however, if the conversion to native MS format will
                                                               18 result in loss of functionality (i.e. QuckBooks features such as running reports for
                                                               19 specific information will be lost) then the requesting party may request a native file
                                                               20 for such proprietary programs and such native file shall be produced.
                                                               21              The Parties agree that attorney-client communications after the filing of the
                                                               22 Complaint in this action, as well as communications amongst counsel, need not be
                                                               23 logged in a privilege log.
                                                               24              The subjects on which discovery may be needed include the factual and legal
                                                               25 bases of each of Plaintiff's allegations and Claims, as well as the legal issues
                                                               26 outlined herein, and of each of the City’s allegations and Affirmative Defenses.
                                                               27              Other Orders:
                                                               28              The Parties: Either party may notice and conduct an oral deposition by
                                                                    4834-0902-2924.1
                                                                                                              -7-          8:19-cv-01710 JVS (PJWx)
                                                                                                    JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 8 of 17 Page ID #:1254




                                                                1 remote means without the need for a stipulation or leave of Court, as required under
                                                                2 Fed. R. Civ. P. 30(b)(4), including through online video conferencing services (i.e.,
                                                                3 Zoom).
                                                                4              Plaintiff: Ohio House requests entry of the following orders governing
                                                                5 discovery:
                                                                6                      • That each party discloses the persons, identified by name and topics,
                                                                7                         who will appear as designees to testify in response to a Fed. R. Civ. P.
                                                                8                         30(b)(6) notice as soon as practicable and no later than 72 hours before
                                                                9                         the deponent’s appearance;
                                                               10                      • That records produced by either party will be stamped with an alpha-
                                                               11                         numeric label, indicating the source or custodian (by person or
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                         department) of the record;
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                      • That, to avoid the need for service of duplicative subpoenas on the
                                Attorneys at Law




                                                               14                         same third-party, each party will promptly produce a complete copy of
                                                               15                         records obtained by subpoena to a third-party;
                                                               16                      • That the Court instructs the parties to work cooperatively to comply
                                                               17                         with federal regulations governing the disclosure of records – or
                                                               18                         information therein – regarding the disability status of Ohio House’s
                                                               19                         occupants. The need for this order calls for context. City seeks
                                                               20                         production of records regarding disability status of each person who
                                                               21                         occupied the subject property, the sober living home operated by Ohio
                                                               22                         House on Wilson Street. The occupants of this dwelling are “persons
                                                               23                         who are recovering from a drug and/or alcohol addiction and who are
                                                               24                         considered handicapped under state or federal law." CMMC 13-6. To
                                                               25                         test whether Ohio House’s residents qualify as disabled under the first
                                                               26                         two or three prongs of FHA’s definition of disability, 42 U.S.C. §
                                                               27                         3602(h)(1) and (2), the City has demanded the production of records
                                                               28                         regarding each occupant’s disability status, viz., “all documents related
                                                                    4834-0902-2924.1
                                                                                                                   -8-          8:19-cv-01710 JVS (PJWx)
                                                                                                         JOINT RULE 26(f) REPORT
                                                    Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 9 of 17 Page ID #:1255




                                                                1                      to the existence of an impairment (or any record of any impairment)
                                                                2                      that substantially limits one or more major life activities.” (City
                                                                3                      requests 2 and 3.)
                                                                4                      Disclosure of these Substance Abuse Disorder (SUD) records –
                                                                5                      including records received from other persons or entities or information
                                                                6                      derived therefrom– is strictly regulated pursuant to 42 U.S.C. § 290dd.
                                                                7                      SUD records “may be disclosed or used only as permitted by the
                                                                8                      regulations in this part (42 C.F.R. Part 2) and may not otherwise be
                                                                9                      disclosed or used in any civil, criminal, administrative, or legislative
                                                               10                      proceedings conducted by any federal, state, or local authority.” 42
                                                               11                      C.F.R. § 2.13. Unauthorized disclosure is a crime. 42 C.F.R. § 2.3
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                      (“Under 42 U.S.C. 290dd-2(f), any person who violates any provision
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                      of this section or any regulation issued pursuant to this section shall be
                                Attorneys at Law




                                                               14                      fined in accordance with Title 18 of the U.S. Code.”) Generally, SUD
                                                               15                      records – whether generated by Ohio House or received from other
                                                               16                      sources – may be disclosed in either of two ways: First, by written
                                                               17                      consent of the subject of the record (person in recovery), 42 C.F.R. §
                                                               18                      2.31, or by a court order finding good cause. “To make this
                                                               19                      determination the court must find that: (1) Other ways of obtaining the
                                                               20                      information are not available or would not be effective; and (2) The
                                                               21                      public interest and need for the disclosure outweigh the potential injury
                                                               22                      to the patient, the physician-patient relationship and the treatment
                                                               23                      services.” 42 C.F.R. § 2.64(d).
                                                               24                      Ohio House flags this issue in this report because of this Court’s prior
                                                               25                      dispositive orders that hinged on the plaintiff’s failure to produce SUD
                                                               26                      records:
                                                               27                            Plaintiffs have produced no evidence that the individuals at issue
                                                               28                            have a physical or mental impairment that substantially limits
                                                                    4834-0902-2924.1
                                                                                                                -9-          8:19-cv-01710 JVS (PJWx)
                                                                                                      JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 10 of 17 Page ID #:1256




                                                                1                            one or more major life activities. . . . [Plaintiffs] must prove its
                                                                2                            clients have a substantial impairment to a major life activity, on a
                                                                3                            case-by-case basis.
                                                                4                            ....
                                                                5                            And in response to Costa Mesa’s Requests for Production related
                                                                6                            to [Plaintiff’s] clients’ medical information, drug use, disability
                                                                7                            status, record of such, and being regarded as such, Plaintiffs’
                                                                8                            counsel objected, invoked privileges, HIPAA and privacy rights,
                                                                9                            and refused to produce any information. Id. . . . It was Plaintiffs’
                                                               10                            prerogative to invoke these privileges, but they may not use them
                                                               11                            as both a sword and a shield. See e.g., SoCal v. City of Costa
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                            Mesa, Case 8:18-cv-01304-JVS-PJW (ECF 97, pp. 8-9).
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                      Ohio House aims to produce relevant records in this action. But the
                                Attorneys at Law




                                                               14                      need, scope and nature of SUD records to be produced by Ohio House
                                                               15                      will require some management by the magistrate judge to ensure that
                                                               16                      the parties comply with § 290dd and its regulations. Accordingly, Ohio
                                                               17                      House requests that the parties be ordered to cooperate in the
                                                               18                      presentation of this issue to the magistrate judge.
                                                               19              The City:
                                                               20              The City objects to the fifth request by Plaintiff direct above that this Court
                                                               21 "instruct the parties to work cooperatively to comply with federal regulations . . . ."
                                                               22              The City: Plaintiff's counsel has indicated that they intend to file numerous
                                                               23 Motions for Partial Summary Judgment immediately and prior to discovery. The
                                                               24 City requests, in accordance with FRCP 56(d), that this Court order a stay on any
                                                               25 Motions for Summary Judgment or Partial Summary Judgment, to allow for
                                                               26 discovery, for at least three months from the Scheduling Conference (September 28,
                                                               27 2020) or until January 4, 2021. Plaintiff’s position: Defendant's assertion is
                                                               28 misleading; in any event, this request is unfounded. Whether a Fed. R. Civ. P.
                                                                    4834-0902-2924.1
                                                                                                               -10-          8:19-cv-01710 JVS (PJWx)
                                                                                                      JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 11 of 17 Page ID #:1257




                                                                1 56(d) deferral is appropriate depends on the nature of the issues to be adjudicated
                                                                2 under Fed. R. Civ. P. 56. That determination cannot be made until the motion is
                                                                3 presented to the Court.
                                                                4              The City: Plaintiff's counsel has already deposed many of the City's
                                                                5 employees and witnesses, some multiple times, in the previous similar cases
                                                                6 Plaintiff's counsel brought, including Casa Capri, Pacific Shores, SoCal Recovery,
                                                                7 Summit Coastal, and National Therapeutic. The City requests that this Court Order
                                                                8 that to the extent that Plaintiff intends to depose the same witnesses, that the
                                                                9 questioning not be duplicative or repetitive of what has already been asked.
                                                               10 Plaintiff’s position: This request is unnecessary and invites discovery disputes.
                                                               11 Fed. R. Civ. P. 30(d) affords the City robust protection to address any valid
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 concern. Moreover, this request seeks a toe-hold for generating discovery disputes
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 in already contentious litigation. Whether a question is duplicative or repetitive
                                Attorneys at Law




                                                               14 turns on the context of the question, exhibit under examination, and many other
                                                               15 factors that cannot be prejudged in the abstract. Arguments amongst counsel on the
                                                               16 records parsing whether a question is sufficiently unique or suspiciously duplicative
                                                               17 is the unfortunate but likely result. For example, a question seeking to determine the
                                                               18 basis, scope, and limits of prior testimony may be contested by the City as
                                                               19 duplicative, even though the prior testimony was sufficiently ambiguous to enable
                                                               20 the deponent to deviate from their prior answer. Applying Rule 30(d) to a transcript
                                                               21 reflecting an actual examination of a deponent provides the proper remedy.
                                                               22              The City: Plaintiff's counsel has indicated that they seek to depose the City's
                                                               23 Councilmembers, Commissioners, and others who are protected by the Legislative
                                                               24 Privilege, Deliberative Process Privilege, and who are subject to the Apex Doctrine.
                                                               25 The City requests that prior to any such depositions, Plaintiff should be required to
                                                               26 make a sufficient showing to this Court of what non-privileged information is
                                                               27 sought and a compelling need for why such non-privileged information cannot be
                                                               28 obtained by alternative means. Plaintiff’s position: This request is unnecessary
                                                                    4834-0902-2924.1
                                                                                                             -11-          8:19-cv-01710 JVS (PJWx)
                                                                                                    JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 12 of 17 Page ID #:1258




                                                                1 and premature. It is unnecessary since the City can seek to limit or preclude any
                                                                2 deposition pursuant to Fed. R. Civ. P. 26(c) on the enumerated or other good
                                                                3 grounds. And it is premature on two counts. For Ohio House, the need to depose
                                                                4 any city official turns on the City’s clarification of the specific defenses and basis
                                                                5 therefor that the City intends to present at trial or by motion. For the City, the
                                                                6 decision whether to call an appointed or elected official is hardly set in concrete.
                                                                7 And if the City designates one such official, it may not invoke the enumerated
                                                                8 privileges as to others.
                                                                9              g.         Dispositive Motions:
                                                               10              The Parties agree that for any motion for summary judgment or partial
                                                               11 summary judgment, the other party will have at least 21 days to oppose, and the
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 moving party will have at least 14 days to reply.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              Plaintiff: Ohio House anticipates filing the following dispositive motions:
                                Attorneys at Law




                                                               14                      • Motion for preliminary injunction;
                                                               15                      • Motion for summary adjudication of the City’s defenses; and,
                                                               16                      • Motion for partial summary judgment on plaintiffs’ claims under the
                                                               17                         disparate treatment (direct evidence), disparate impact, reasonable
                                                               18                         accommodation, and discriminatory statements theories.
                                                               19              The City: The City believes that all issues and Claims in this action may be
                                                               20 determined by motion(s) for summary judgment and the City intends to file such
                                                               21 motion(s). The City requests that no preliminary motion(s) for summary judgment
                                                               22 or partial summary judgment be filed until approximately three months after the
                                                               23 Scheduling Conference, until January 4, 2021. To the extent Plaintiff intends to file
                                                               24 any preliminary motion(s) for summary judgment or partial summary judgment
                                                               25 prior to January 4, 2021, the City intends to seek additional time to take discovery
                                                               26 pursuant to Rule 56(d).
                                                               27              h.         Settlement and Settlement Mechanism:
                                                               28              There have been no settlement discussions to date. The Parties request that
                                                                    4834-0902-2924.1
                                                                                                                 -12-          8:19-cv-01710 JVS (PJWx)
                                                                                                        JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 13 of 17 Page ID #:1259




                                                                1 Local Rule 16-15.4's ADR Procedure No. 2 (appearance before neutral selected
                                                                2 from the Court's Mediation Panel) be utilized in this case.
                                                                3              i.      Trial Estimate:
                                                                4              The Parties have demanded trial by jury. The Parties anticipate 8-10 days for
                                                                5 a jury trial.
                                                                6              Plaintiff contemplates calling approximately 15 witnesses.
                                                                7              The City contemplates calling approximately 15 witnesses.
                                                                8              j.      Timetable: See Exhibit "A" attached hereto.
                                                                9              k.      Other Issues:
                                                               10              The Parties agree to the entry of a standard protective order for
                                                               11 confidentiality, the proposed form of which will be determined by the Parties and
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 submitted separately.
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13              The Parties will prepare and submit a stipulated confidentiality order to the
                                Attorneys at Law




                                                               14 assigned magistrate judge.
                                                               15              The Parties agree that service may be effected by email transmission pursuant
                                                               16 to Fed. R. Civ. P. 5(b)(2)(E).
                                                               17              l.      Conflicts:
                                                               18              Plaintiff: Plaintiff's subsidiaries, parents and affiliates include: Plaintiff's
                                                               19 counsel is unaware of any subsidiaries, parents and affiliates but is confirming with
                                                               20 Plaintiff.
                                                               21              m.      Patent Cases:
                                                               22              This is not a patent case.
                                                               23              n.      Magistrates:
                                                               24              The Parties do not unanimously consent to have a Magistrate Judge preside.
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4834-0902-2924.1
                                                                                                                -13-          8:19-cv-01710 JVS (PJWx)
                                                                                                       JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 14 of 17 Page ID #:1260




                                                                1 DATED: September 21, 2020             EVERETT DOREY LLP
                                                                2
                                                                3
                                                                                                        By:         /s/ Christopher D. Lee
                                                                4
                                                                                                              Seymour B. Everett, III
                                                                5                                             Samantha E. Dorey
                                                                6                                             Christopher D. Lee
                                                                                                              Attorneys for Defendant
                                                                7                                             CITY OF COSTA MESA
                                                                8
                                                                9 DATED: September 17, 2020             BRANCART & BRANCART
                                                               10
                                                               11
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12                                       By:    /s/ Christopher Brancart
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13                                             Christopher Brancart
                                Attorneys at Law




                                                                                                              Attorney for Plaintiff The Ohio House LLC
                                                               14
                                                               15
                                                               16                            L. R. 5-4.3.4(a)(2)(i) Attestation
                                                               17 I, the filer of this document, attest that all other signatories listed, and on whose
                                                               18 behalf the filing is submitted, concur in the filing's content and have authorized the
                                                                  filing.
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4834-0902-2924.1
                                                                                                        -14-          8:19-cv-01710 JVS (PJWx)
                                                                                               JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 15 of 17 Page ID #:1261




                                                                1                                                  EXHIBIT A
                                                                2                                        JUDGE JAMES V. SELNA
                                                                3                      PRESUMPTIVE SCHEDULE OF PRETRIAL DATES
                                                                4
                                                                                                                                      Plaintiff's   Defendant's
                                                                5                                                              Weeks Request        Request
                                                                                                                                                                Court
                                                                    Matter                                       Time          before (Insert       (Insert
                                                                                                                                                                Order
                                                                6                                                               trial specific      specific
                                                                                                                                      date)         date)
                                                                7   Trial date (jury) (court)                      8:30 a.m.          11/30/21      Same
                                                                    Estimated length: 8-10 days                   (Tuesdays)
                                                                8    [Court trial:] File Findings of Fact and
                                                                     Conclusions of Law and Summaries of                        −1
                                                                9    Direct Testimony
                                                                     Final Pretrial Conference; Hearing on                             11/15/21     Same
                                                               10    Motions in Limine; File Agreed Upon
                                                                     Set of Jury Instructions and Verdict
                                                                     Forms and Joint Statement re                11:00 a.m.     −2
                                                               11                                                (Mondays)
                                                                     Disputed Instructions and Verdict
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                                     Forms; File Proposed Voir Dire Qs
                                                               12    and Agreed−to Statement of Case
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                                    Lodge Pretrial Conf. Order;                                        11/9/21      Same
                                                               13
                                Attorneys at Law




                                                                     File Memo of Contentions of Fact and                       −3
                                                                     Law; Exhibit List; Witness List;
                                                               14    Status Report re Settlement
                                                                     Last day for hand−serving Motions in                              10/19/21     Same
                                                               15    Limine                                                     −6
                                                                                                                   1:30 p.m.           10/11/21     Same
                                                               16   Last day for hearing motions                  (Mondays)     −7
                                                                     Last day for hand−serving motions and                             09/13/21     Same
                                                               17                                                               −11
                                                                     filing (other than Motions in Limine).
                                                               18                                                                      08/17/21     Same
                                                                    Non−expert Discovery cut−off                                −15
                                                               19
                                                                                  ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING CONFERENCE
                                                               20
                                                                                  L.R. 16−14 Settlement Choice: (2) Court Mediation Panel
                                                               21
                                                                                                                                      08/17/21      Same
                                                                     Expert discovery cut−off
                                                               22                                                                     06/17/21      Same
                                                                     Rebuttal Expert Witness Disclosure
                                                               23    Opening Expert Witness Disclosure [See                           04/16/21      Same
                                                                     F.R.Civ.P. 26(a)(2)]
                                                               24    Last day to conduct Settlement
                                                                     Conference
                                                               25    Last day to amend pleadings or add
                                                                     parties
                                                               26
                                                               27
                                                               28
                                                                    4834-0902-2924.1
                                                                                                                  -15-          8:19-cv-01710 JVS (PJWx)
                                                                                                         JOINT RULE 26(f) REPORT
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 16 of 17 Page ID #:1262

                                                                    File No. 1029-15

                                                                1                                      PROOF OF SERVICE
                                                                2                               Ohio House v. City of Costa Mesa
                                                                                               Case No. 8:19-CV-01710-JVS (PJWx)
                                                                3
                                                                    STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                4
                                                                        At the time of service, I was over 18 years of age and not a party to this
                                                                5 action. I am employed in the County of Orange, State of California. My business
                                                                  address is 18300 Von Karman Avenue, Suite 900, Irvine, CA 92612.
                                                                6
                                                                        On September 21, 2020, I served true copies of the following document(s)
                                                                7 described as:
                                                                8                                  JOINT RULE 26(F) REPORT
                                                                9              I served the documents on the interested parties in this action as follows:
                                                               10                               SEE ATTACHED SERVICE LIST
                                                               11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                  the document(s) with the Clerk of the Court by using the CM/ECF system.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Participants in the case who are registered CM/ECF users will be served by the
                                                                  CM/ECF system. Participants in the case who are not registered CM/ECF users will
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 be served by mail or by other means permitted by the court rules.
                                Attorneys at Law




                                                               14       I declare under penalty of perjury under the laws of the United States of
                                                                  America that the foregoing is true and correct and that I am employed in the office
                                                               15 of a member of the bar of this Court at whose direction the service was made.
                                                               16              Executed on September 21, 2020, at Irvine, California.
                                                               17
                                                               18                                                         /s/ Kristal N. Mauro
                                                                                                                    Kristal N. Mauro
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4834-0902-2924.1
                                                                                                               -1-                 8:19-cv-01710 JVS (PJWx)
                                                                                                        PROOF OF SERVICE
                                                Case 8:19-cv-01710-JVS-PJW Document 51 Filed 09/21/20 Page 17 of 17 Page ID #:1263

                                                                    File No. 1029-15

                                                                1                                SERVICE LIST
                                                                                        Ohio House v. City of Costa Mesa
                                                                2                      Case No. 8:19-CV-01710-JVS (PJWx)
                                                                3 Isaac R. Zfaty                        Attorneys for Plaintiff,
                                                                  Garret M. Prybylo                     Ohio House, LLC
                                                                4 MUCH SHELIST
                                                                  660 Newport Center Dr #900,
                                                                5 Newport Beach, CA 92660
                                                                  T: 949-767-2200
                                                                6 F: 949-385-5355
                                                                  izfaty@muchlaw.com
                                                                7 gprybylo@muchlaw.com
                                                                  esantos@muchlaw.com
                                                                8
                                                                9 Christopher Brancart                  Attorneys for Plaintiff,
                                                                  BRANCART & BRANCART                   Ohio House, LLC
                                                               10 PO Box 686
                                                                  Pescadero, CA 94060
                                                               11 (650) 879-0141
                                                                  (650) 879-1103 (fax)
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 cbrancart@brancart.clom
                           IRVINE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 STEVEN G. POLIN (DCBN 439234)  Attorneys for Plaintiff,
                                Attorneys at Law




                                                                  LAW OFFICES OF STEVEN G. POLIN Ohio House, LLC
                                                               14 3034 Tennyson Street, NW
                                                                  Washington, D.C. 200015
                                                               15 spolin2@earthlink.net
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4834-0902-2924.1
                                                                                                       -2-             8:19-cv-01710 JVS (PJWx)
                                                                                                PROOF OF SERVICE
